F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         APR 23 1999
                                  TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                                Clerk

 ANN MICHELE CABRERA,

          Plaintiff-Appellant,
 v.                                                    No. 98-4231
                                                   (D.C. No. 98-CV-773)
 THOMAS J. HORGAS and DANIEL                             (D. Utah)
 S. MCCONKIE,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and LUCERO, Circuit Judges.


      This is a non-prisoner pro se appeal from the district court’s order denying

leave to proceed in forma pauperis. Plaintiff-appellant Ann Michele Cabrera filed

a civil rights suit pursuant to 42 U.S.C. §§ 1983 and 1985, and also filed an

application to proceed without prepayment of fees under 28 U.S.C. § 1915. The




      *
        After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
Order and Judgment is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be
cited under the terms and conditions of 10th Cir. R. 36.3.
district court denied Cabrera’s application on grounds that she appeared to have

sufficient means to pay the required filing fees.

      The decision to grant or deny in forma pauperis status under § 1915 lies

within the sound discretion of the trial court. See Cross v. General Motors Corp.,

721 F.2d 1152, 1157 (8th Cir. 1983), cert. denied, 466 U.S. 980 (1984); Burns v.

Veterans Admin., No. 98-5069, 1998 WL 704704, *1 (10th Cir. Oct. 5, 1998)

(unpublished disposition).

      Upon review of the affidavit originally submitted by Ms. Cabrera in support

of her application, as well as her arguments on appeal, we find no abuse of

discretion by the district court.

      Accordingly, we AFFIRM the district court’s denial of Ms. Cabrera’s

Application to Proceed Without Prepayment of Fees.



      The mandate shall issue forthwith.

                                       ENTERED FOR THE COURT



                                       David M. Ebel
                                       Circuit Judge




                                         -2-